 

IN THE UNITED STATES DISTRICT COURT A
FOR THE SOUTHERN DISTRICT OF TEXAS APR 30 £020
AT HOUSTON DIVISION

 

 

 

avid J, Bradley, Clerk of Court
COREY LAMONT BLAYLOCK § IN THE UNITED STATES DISTRICT
PETITIONER
COURT FOR THE SOUTHERN DISTRICT
VS. §
AT HOUSTON DIVISION
LORI DAVIS, DIRECTOR of TDCJ §
RESPONDENT

§

PETITIONER'S MEMORANDUM IN SUPPORT OF PETITION WRIT OF HABEAS CORPUS §2254

 

TO THE HONORABLE FEDERAL COURT:

Petitioner Corey LaMont Blaylock, Pro se files this Memorandum in
support of $2254 Habeas Corpus and would show this Honorable Federal Court
the following:

I.
HISTORY OF CASE
Petitioner, Corey LaMont Blaylock, was accused, charged, in TDCJ-
W.J. Estelle Unit Disciplinary Court, for the offense of possess of contrand,
namely, a New Qur'an which is an item that unreasonablly hinders the safe
effective operations of the unit by providing a Qur'an as a personal gift
to a nurse. Did establish an inappropriate relationship which compromised
the effectiveness of the employee by providing personal information to the
nurse.

If.
ALLEGATIONS AND CLAIMS

 

Petitioner, herein claims that for Constitutional errors no rational
minded trier of fact[s] beyond a reasonable doubt of the existence of every
element of the offense would find Petitioner guilty. And that he has been
denied his United States Constitutional right[s] to Due Process.

III.
GROUND ONE

Petitioner's Due Process was violated due to false evidence and
false testimony:

Petitioner was locked-up April 30th, 2019, in PHD (PRE-Hearing Detention)
Unit Infirmary's PHD Logs will support. Charging Officer stated on his Offense
Report that on May Ist, 2019, at 10:00 a.m. at W.J. Estelle's STG (Security Theat

Group) Office, Petitioner did possessed contraband, namely a New Qur'an.

{1]
Petitioner was in lock-up on May Ist, 2019, and had been since April 30th, 2019.
The DHO (Disciplinary Hearing Officer), and Counsel Substitute had been made aware
of this fact on May 6th, 2019, when they called Petitioner out for Major Court.
The DHO postponed the hearing so that the Counsel Substitute could check the
Infirmary PHD Log's and Unit Camerals] footage for April 30th, 2019, around 10:00
aem.. Petitioner was called back to Major Court on May 9th, 2019, for Disciplinary
Hearing, the Charging Officer Ortiz, was called and asked about the offense in
question. The DHO continued with the False Offense knowing that the Offense Report
and evidence was false. The DHO and Counsel Substitue had the Charging Officer to
change his statement on the recording now saying that he took Petitioner to
the Field Office, yet the false information was still on the Offense Report- clearly
False Evidence. As well as the date on the Offense Report May lst, 2019, its hard to
be in two places at once. The DHO and Counsel Substitute both had knowledge that
Petitioner was in PHD at the time and date in question, false evidence.

The false testimony in this case was that the Charging Officer Ortiz,
stated "that a analysis was used to make a case against Petitioner" yet on physical
evidence was provided at the hearing to let the records reflect Officer Ortiz's,
claims. there was no burden of proof to substantiate a finding of guilt. False
Testimony, the claim of a handwriting analysis can only be used if there is
documentation of a original handwritten document, citing insufficient evidence a
Violation of Due Process.[SEE] JACKSON v. VIRGINIA(cite as 99 S.Ct. 2781[1979]} at
2791 [9] The constitutional issue presented in this case is far different from
the kind of issue that was the subject of Court's decision in STONE v. POWELL, supra
:The question whether a defendant has been convicted upon inadequate evidence is
central to the basic question of guilt or innocence. The constitutional necessity of
proof beyond a reasonable doubt is not confined to those defendants who are morally
blameless. E.g., MULLANEY v. WILBUR,421 U.S., at 697-698, 95 S.Ct., at 1888-1889
(requirement of proof beyond a reasonable doubt is not "limit[ed] to those facts
which, that if not proved, would wholly exonerate" the accused). Under our system
of Criminal Justice even a thief is entitled to ccomplain that he has been
unconstitutionally convicted and imprisoned as a burglar. In Justice Stewart's
opinion of the Court in Jackson, he stated "We hold that in a challenge to a state
criminal conviction brought under 28 U.S.C.§2254 - if the settled procedural
prerequisites for such a claim have otherwise been satisfied- the applicant is entitled
to habeas corpus relief if it is found that upon the record evidence adduced at the
trial no rational trier of fact[s] could have found proof of guilt beyond a reasonable

doubt". In Petitioner Blaylock's case the substance of evidence cited by the DHO

[2]
hearing Officer to support the guilty finding, falls short of Due Process
requirement of some evidence which was based on flawed analysis and there
were no facts that would support finding of guilt. Making the disciplinary
decision arbitrary and capricious and the hearing did not meet the requirements
of minimal due process. In other words Petitioner was found guilty because
the Charging Officer took the time to file Offense Report. In order to obtain
habeas relief on False Testimony grounds, Petitioner must show:(1) That evidence
was false; (2) the evidence was material and; (3) the Prosecution [Hearing
Officer] knew that. Due Process must be recognized in all Courts of Law,
even in Kangaroo Courts.

Iv.
GROUND TWO

Petitioner's 5th Amendment right[s] where violated due to the
confiscation of his Trial Transcripts and Personal Mail:

Petitioner's Trial Transcripts and Personal Mail was confiscated
from his cell during a Special Response Team shake-down on April 17th, 2019.
Petitioner asked one of the Response Team Officers' why were they confiscating
his Legal Mail and Personal Mail, the Response Team Officer's response was
that Petitioner should write an I-60 Request to the STG(Security Threat Group)
Office to get my property back. On April 19th, 2019, Petitioner sent STG
a notification by I-60 Request to STG for the return of Petitioner's Legal
Personal property within five (5) days. The STG Officer Supervisor failed
failed to respond, Petitioner's confiscated property was not returned. On
April 26th, 2019, Petitioner sent a second I-60 Request concerning his Legal
and Personal property, once again there was no response from the STG Officers’.
Sue Process Constitutional Law under the 5th Amendment requires that a State
may not deprive a person of life, liberty, or property without due process

of law, this ‘protects the individual against arbitrary..- action[s] of Government.

Petitioner has a claim in examing due process questions under the Federal
Constitution's 5th Amendment, a court follows a two-step process in which
the first-step asked whether there exists a liberty or property interest
which has been interfered with by the State, and the second step examines
whether the procedures attendant upon that deprivation aré constitutionally
sufficient; to constitute a liberty or property interest for 5th Amendment
purposes. An interest must rise to more than a unilateral hope; and an individual
claiming a protected interest must have a legitimate claim of entitlement

to it. Petitioner has a constitutional right to seek his freedom, yet confiscation

P27
of his Transcripts interferes with that liberty interest violating his 5th
Amendment Rights to pursue that liberty interest. A liberty interest protected
under the Federal Gmstitution's: 5th Amendment may arise from the 5th Amendment's
due process clause itself or from the law of the State. TDCJ has policies
in place that should be inforced by the agency, under PD-22 Rule 32: Destroying
Evidence or Giving False Testimony or Information violation Level 2 [states
in part] An employee shall not destroy confiscated property, contraband,
or other such items. Petitioner seeks the return of his Transcripts and Personal
Mail.
Vv.
GROUND THREE

Petitioner's 8th' Amendment right[s] where violated by illegal
removal of Petitioner's Family from his visitors list:

Petitioner cites violation of his 8th Amendment right[s] cruel
and unusual punishment when Charging Officer retaliated against Petitioner
by illegally removing his family members from his visitation list due to
him not cooperating and signing false statements in Charging Officer's investigation.
A State creates a liberty interest protected under the Due Process clause
of the Federal Constitution by placing substantive limitations on official
discretion; thus, state regulations establishing "Specific Substantive Predicates"
to govern official decision making and using explicitly mandatory language
in connection with the establishment of these specific substantive predicates
to limit discretion, create a liberty interest protected under the 8th Amendment.
Texas Department of Criminal Justice (TDCJ) has policies for the agency on
all levels with mandatory regulatory language within the institution. These
policies where put in place so that no official or officials would have the
power to abuse discretion. In the Texas Department of Criminal Justice Offender
Orietation Handbook({I-202 rev. February 2017) Page 100, Section L. Denial
of Visits/Visitors: Policy states:(1) When there is reason to believe that
a forthcoming visit, or a particular visitor, may compromise the safety and
security of offenders, staff or the unit, the duty warden or designee have
the authority to cancel the visit or deny a particular individual permission
to visit on that day. In addition, the duty waden or the UCC may remove an
individual's name from an offender's visitors list when tyhere is cause to
believe the visitor may compromise the security of the unit or safety of
offenders and staff. (2) The specific reasons for cancelling a visit, denying

a visitor or removing a visitor from an offender's visitors list shall be
documented on the TDCJ Offender Visitation Denial Form and the Denial Log.

[4]
A copy of the TDCJ Offender Visitation Denial Form shall be provided to the
denied visitor and the offender, and the original shall be filed in the offender's
unit file. (3) A visitor shall be denied permission to visit and may have
the visitor's name removed from the Offender's Visitation list if, the visitor:
(a) Appears to be under the influence of drugs or alcohol; refuses or fails
to produce identification or falsifies identification information; (c) refuse to
be searched or refuses to’allow the vehicle to be searched; (d) Misrepresents
the relationship; or (e) Knowingly violates any TDCJ Visitation rule.

[ALSO] Page 101 Section: N. Suspension of General Visits: states-
Loss of general visitation priviledges cannot be imposed as a punishment
upon conviction for a disciplinary violation. However, general visitation.
priviledges shall be suspended while offenders on lockdown status in accordance
with AD-03.31[Administration Directory 03.31], "Unit Lockdown Procedures".
Charging Officer illegally had Petitioner's family members removed due to
Petitioner's refusual to sign a false statement against former staff member.
Petitioner claims that Charging Officer violated his 8th Amendment right[s]
to due process, his family had nothing to do with Petitioner's disciplinary
infraction. Charging Officer retaliated with threats of removing family members
and Petitioner would never see them again. Clearly Policy of the TDCJ institution
family illegally removed from Petitioner's visitation list. The policies mandatory
language has been compromised, creating a liberty interest protected under
the 8th Amendment. The policy states that offenders and the visitors shall
(specific substantive predicated) notified with copies of the TDCJ Offender
Visitation Denial Forms. Petition nor his family has received such documentation
to this day. Policy states reason[s] for removal, Petitioner's family has not
violated any such rules of the institution. Policy also states that Petitioner's
visitation priviledges cannot be imposed as a punishment upon conviction for a
disciplinary violation, Petitioner turns to this Honorable Federal Court
to insure that his 8th Amendment Constitutional Right[s] will be protected
from an Abuse of Descretion and Cruel and Unusual Punishment.

VI.
GROUND FOUR

Petitioner's 6th Amendment rights have been violated due to the
fact that he was denied adequate assistance of counsel:

On May 2nd, 2019, Petitioner was served a Major Disciplinary
case and was called to’ Major Court, on May 6th, 2019, meeting his Counsel

Substitute for the first time. Petitioner informed Counsel Substitute that
the Offense Report was a false report, on the date in question and place

[5]
in question, Petitioner was already in PHD (Pre-Hearing Detention). Petitioner
also informed Counsel Substitute that if she would check the Infirmary PHD
Logs and review Unit Cameras for April 30th, 2019, the facts would be in
Petitioner's favor. Counsel Substitute had DHO (Disciplinary Hearing Officer)
to postpone the hearing. Under the Constitution's 6th Amendment Petitioner
has a right to seek assistance in the preparation of his defense, and must
and must be entitled to have it. On May 9th, 2019, Petitioner was called
back to disciplinary hearing, Counsel Substitute did not have copies of
any of the evidence that Petitioner informed her about on his defense. A
Counsel Substitute should be able to provide sufficiently effective assistance
to satisfy due process. A person's liberty is equally protected, even when
the liberty itself is a statutory creation of the state. The touchstone
of due process is protection of the individual against arbitrary action of
government. Counsel Substitue had knowledge that Charging Officer used falsified
evidence, falsified testimony, and that the Offense Report was not corrected
in order to proceed with the disciplinary case. Counsel Substitute fell short
of her ministerial duty, where the complexity of the issue makes it unlikely
that the Offender will be able to collect and present the evidence necessary
for a adequate comprehension of the case, he should be free to seek adequate
Counsel Substitute aid that would preserve his Constitutional Right[s] under
the 6th Amendment.
RELIEF REQUESTED

Wherefore, Premises, Considered, Petitioner, Respectfully moves
the Federal Court, and request that an order be rendered that in the best
interest of Justice that Petitioner's disciplinary records be cleared of
case in question, his family returned to his visitation list, and Petititioner's
Transcripts and Personal Mail be returned, and that Respondent handle cost
of this Petition.

_ PRAYER
(Added)

I declare verify under penalty of perjury that the foregoing
is true and correct and that this Petition for Memorandum in support of Writ

of Habeas Corpus 28.U.S.C.$2254.

Ln | a 2b2P

yy DATE 7

 

 
